FILED
                             NOT FOR PUBLICATION                            JUN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HAROLD L. ARMSTRONG,                             No. 08-17214

               Plaintiff - Appellant,            D.C. No. 2:06-CV-01447-LKK-
                                                 GGH
  v.

KEATING,                                         MEMORANDUM *

               Defendant - Respondent.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence K. Karlton, District Judge, Presiding

                               Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Harold L. Armstrong, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendant improperly withdrew exempt funds from his trust account to pay

restitution in connection with his criminal case. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Valdez v. Rosenbaum, 302 F.3d 1039, 1043

(9th Cir. 2002), and we affirm.

       The district court properly granted summary judgment for defendant because

Armstrong failed to raise a triable issue as to whether the funds in his account were

exempt from withdrawal for restitution or whether defendant was personally

involved in withdrawing the funds. See Nilsson v. City of Mesa, 503 F.3d 947, 952

n.2 (9th Cir. 2007) (explaining that a “conclusory, self-serving affidavit, lacking

detailed facts and any supporting evidence, is insufficient to create a genuine issue

of material fact” (internal quotation marks and citation omitted)); Jones v.

Williams, 297 F.3d 930, 934 (9th Cir. 2002) (“In order for a person acting under

color of state law to be liable under section 1983 there must be a showing of

personal participation in the alleged rights deprivation . . . .”).

       Armstrong’s remaining contentions are unpersuasive.

       AFFIRMED.




                                             2                                  08-17214